Citation Nr: 0407084	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-05 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
with pain and numbness down both legs.  

2.  Entitlement to service connection for a right foot 
disorder.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for metatarsalgia of the left foot with osteotomy.  

4.  Entitlement to an increased (compensable) evaluation for 
Candida from April 5, 2000, to August 30, 2002.  

5.  Entitlement to an increased (compensable) evaluation for 
Candida from August 30, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1957, 
January 1959 to March 1962, and from June 1962 to April 1976.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  A chronic low back disorder, to include pain and numbness 
down both legs, was not present in service or until a number 
of years later and is not shown to be related to service or 
to an incident of service origin.  

3.  A chronic right foot disorder was not present in service 
or until a number of years thereafter and is not shown to be 
related to service or to an incident of service origin.  

4.  The service-connected metatarsalgia of the left foot with 
osteotomy is manifested by chronic pain; the surgical scar is 
not shown to be symptomatic.  

5.  The veteran's claim of entitlement to a compensable 
rating for Candida was received on April 5, 2000.  

6.  The service-connected Candida is not shown to be 
currently symptomatic or to require medication beyond topical 
therapy to control.  


CONCLUSIONS OF LAW

1.  A low back disorder with pain and numbness down both legs 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A right foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).  

3.  The criteria for an evaluation in excess of 10 percent 
for metatarsalgia of the left foot with osteotomy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, diagnostic codes 5279, 5284 (2003).  

4.  The criteria for an increased (compensable) evaluation 
for Candida from April 5, 2000, to August 30, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.20, 4.118, diagnostic codes 7806, 7813 (effective prior 
to Aug. 30, 2002).  

5.  The criteria for an increased (compensable) evaluation 
for Candida have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.20, 4.118, diagnostic codes 7806, 
7813 (effective Aug. 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claims and of his and 
VA's respective obligations to obtain different types of 
evidence.  Identified relevant medical records have been 
obtained, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been met.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

The Board notes in particular that in April 2001, the RO sent 
the veteran a notice, pursuant to 38 U.S.C.A. § 5103(a), 
concerning his claims of entitlement to service connection 
for low back and right foot disorder and to increased ratings 
for left foot disability and Candida.  In January 2004, in 
response to the supplemental statement of the case provided 
to him in November 2003, the veteran stated that he had no 
additional evidence to submit and that he desired to waive 
the 60-day time limit for responding to the supplemental 
statement of the case.  

A.  Service connection for low back and right foot disorders

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) 
(to the same effect).  

Low Back

The service medical records are negative for complaints or 
findings of low back pathology, except for paravertebral 
muscle spasm noted in the low back when the veteran was seen 
at a service clinic in February 1966.  No chronic low back 
disorder was identified at that time or thereafter.  His 
retirement examination in December 1975 was negative for 
complaints or findings of a low back disorder.  

Indeed, the record is devoid of any evidence of low back 
complaints until a number of years following the veteran's 
final separation from service.  The record indicates that the 
veteran was seen at a service clinic (as retired service 
member) in 1983 for a complaint of lower right-sided back 
pain of two or three weeks' duration.  It was reported that 
he had injured his back lifting and that he had not been seen 
in a medical care facility.  

In December 1986, the veteran was treated at a service 
facility for muscle spasm and strain of the lumbosacral 
spine.  

When seen in the internal medicine clinic of a service 
hospital in June 1995, the veteran had mild tenderness of the 
lumbosacral spine with straight leg raising positive at 70 
degrees and with numbness in the left toes.  His gait was 
within normal limits.  The assessment was neuropathy as a 
result of disc disease or prior alcohol use.  

When evaluated by a neurologist at a service hospital the 
following month, it was reported that the veteran had 
complained of foot numbness intermittently for about eight 
months, initially in both feet, and that now he noticed it up 
to his knees.  Symptoms seemed to be worse with walking.  An 
examination revealed decreased sensation in the bilateral 
lower extremities with diminished ankle jerks and a positive 
Romberg test.  The assessment was polyneuropathy secondary to 
alcohol use versus lumbar stenosis.  

When seen at a service neurology clinic later in 1995, the 
assessment was lumbar spinal stenosis following an MRI that 
revealed evidence of degenerative changes and disc bulges 
producing central canal stenosis and right neuroforaminal 
stenosis at L4-5 and L5-6 (the examiner noting that the 
veteran apparently had six lumbar-type vertebrae).  It was 
reported that laboratory and EMG studies did not support 
suspected polyneuropathy.  When seen in the internal medicine 
clinic in October 1996, it was reported that a lumbosacral 
spine series the previous July had shown degenerative joint 
disease with disc space narrowing at L4-5 and L5-6.  A 
follow-up MRI had shown bulging discs at these spaces 
resulting in mild spinal stenosis.  

A service neurologist in October 1996 found that the veteran 
had neurogenic claudication secondary to lumbar stenosis.  
When seen in the neurology service in March 1997, the veteran 
reported that he still got numbness of the lower extremities 
after "100+ yards."  

When seen by a neurologist at a service hospital in September 
1997, it was noted that the veteran had lumbar canal stenosis 
and neurogenic claudication secondary to this.  The veteran 
reported that his primary symptom had been exertional lower 
extremity numbness.  The assessment was spinal stenosis with 
neurogenic pseudoclaudication.  

When seen at a service clinic in March 2000, the veteran 
reported that he had fallen several times in the previous two 
months.  An MRI of the lumbar spine that month showed 
narrowed disc spaces throughout the lumbar spine.  The 
clinical history reflected symptoms of progressive lumbar 
spine canal stenosis with increasing weakness of the lower 
extremities.  

Subsequent VA treatment reports reflect diagnoses of right 
lower extremity myelopathy, severe lumbar spinal stenosis, 
and cervical infarction, but the low back pathology has not 
been attributed by any examiner to service or to any incident 
in service.  There is no continuity of symptomatology to link 
any current low back pathology with service, including with 
the single incident of paravertebral muscle spasm of the 
lumbar spine in service in 1966.  See 38 C.F.R. § 3.303(b).  
On the contrary, there is significant evidence of post 
service low back injuries to suggest the etiology of his 
current low back disability.  In any case, the veteran 
himself, as a layperson, is not competent to attribute any 
current low back disorder to service or to any incident in 
service, as this requires medical expertise.  See Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  

The Board notes that the veteran has been extensively 
evaluated by a number of physicians, including orthopedists, 
neurologists, and neurosurgeons, and none has attributed his 
current low back problems, including the pain and numbness 
down both legs, to service.  In the absence of a showing of 
some causal connection between his low back disability and 
his military service, the Board is not obliged to obtain 
further medical evaluation under 38 U.S.C.A. § 5103A(d).  See 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  

The Board concludes that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
low back disorder with pain and numbness down both legs.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

Right Foot

The service medical records indicate that the veteran was 
treated on numerous occasions throughout his military career 
for complaints referable to both feet.  When hospitalized in 
service in March and April 1959, severe dermatophytosis, not 
elsewhere classified (n.e.c.), of both feet, fungus unknown, 
was diagnosed.  However, his separation examination in 
January 1962 was negative for complaints or findings of a 
right foot disorder.  

On a medical history elicited in conjunction with his 
separation examination in May 1965, the veteran complained of 
corns and calluses on the side and bottom of his feet.  The 
examiner noted "corns" on the veteran's feet.  

When seen in June 1970, the veteran was said to have calluses 
on both feet and athlete's "feet."  However, an annual 
physical examination in June 1972 was negative for the 
presence of right foot disability.  Although the veteran 
complained of discomfort of both feet of several years' 
duration in May 1973, a right foot disorder was not 
identified at that time, or for the remainder of the 
veteran's period of active duty, while continuing complaints 
and treatment for left foot disability was documented.  An 
annual physical examination in May 1974 and the veteran's 
retirement examination in December 1975 were pertinently 
negative.  

Although the veteran complained of bilateral foot problems 
when he was examined by VA in July 1983, only left foot 
pathology was identified on examination.  The earliest 
objective indication of right foot pathology following 
service is in July 1987, when the veteran was seen in the 
podiatry clinic of a service hospital and intractable plantar 
keratoses (IPK's) of both feet were assessed.  However, the 
IPK's were not attributed to service.  

An x-ray examination of the right foot at a service hospital 
in March 1988 visualized calcaneal spurs at the insertion of 
both the plantar fascia and Achilles tendon.  The radiologist 
stated that there was some sclerosis along the medial edge of 
the 1st cuneiform that might be the result of old injury, but 
the record does not contain any competent medical evidence 
attributing the calcaneal spurs or the sclerosis to service 
or to any incident in service.  

An x-ray examination of the right foot by VA in June 2000 
showed a slight irregularity and sclerosis of the medial 
border of the 1st cuneiform, but this was felt to be of 
uncertain clinical significance.  No other right foot 
abnormality was observed.  On VA examination at that time, 
the veteran complained of bilateral foot pain only since 
1998.  

Recent VA treatment reports show that the veteran is mostly 
wheelchair bound, and a progress note in August 2001 
indicates that he walks with a walker to the restroom only.  
The recent VA reports, including the April 2003 report of VA 
examination, attribute the breakdown of skin - the decubitus 
ulcers of the feet - to non-service-connected disability.  

Although the service medical records suggest that pes planus 
was identified during the veteran's first and second periods 
of active duty, these clinical findings were never replicated 
during the remainder of his military career nor shown by the 
medical evidence following service.  The x-rays of the right 
foot in March 1988 and June 2000 were not interpreted as 
showing pes planus.  

Thus, there is no showing of any chronic right foot pathology 
until a number of years following the veteran's final 
separation from service.  There is therefore an absence of 
continuity of symptomatology to relate any current right foot 
disability to service.  See 38 C.F.R. § 3.303(b).  In 
addition, there is no competent medical opinion attributing 
any current right foot pathology to service or to an incident 
of service origin.  Accordingly, a basis for service 
connection for any current right foot disorder is not shown.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

B.  Increased ratings for left foot disability and Candida

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2003), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The record shows that a rating decision dated in May 1976 
granted service connection for metatarsalgia of the left foot 
with osteotomy and rated the disability 10 percent disabling 
under Diagnostic Code 5279, effective from separation.  The 
RO also granted service connection for Candida at that time 
and assigned a noncompensable evaluation by analogy to 
dermatophytosis under Diagnostic Code 7813, effective from 
separation.  See 38 C.F.R. § 4.20.  A rating decision dated 
in July 1976 continued these evaluations.  The veteran did 
not disagree with the level of evaluation assigned for either 
disorder following notification of the rating determinations.  

The veteran's reopened claim for increased ratings for left 
foot disability and Candida was received on April 5, 2000.  

Left Foot Disability

The service medical records show that in May 1973, the 
veteran was seen with a complaint of discomfort in his feet 
of several years' duration.  He had a plantar keratosis of 
the left 2nd metatarsal and an interdigital keratosis of the 
left 4th and 5th toes.  The following month, the plantar 
hyperkeratoses were debrided.  

The veteran was seen in orthopedic consultation in April 1975 
for a callus under the 2nd metatarsal head and for a raised 
hard lesion on the dorsal surface of the left 2nd toe.  The 
following June, a 15-year history of a painful metatarsal 
callus and a left 2nd toe dorsal corn without hammertoe 
deformity was noted.  In July 1975, the veteran was 
hospitalized and underwent an osteotomy of the 2nd 
metatarsal.  The diagnosis was left foot metatarsalgia.  On 
his retirement examination in December 1975, the veteran's 
history of metatarsalgia of the left foot was noted, as was 
the fact that he was status post an osteotomy of the left 2nd 
metatarsal.  

On VA examination in July 1983, the veteran said that he had 
an operation on his left foot in service with "splitting of 
the metatarsal."  He complained that since an operation on 
his left foot in service, the 2nd toe on the left had begun 
to overlap the 3rd with resulting callus formation on the 
proximal phalanx of the 3rd toe.  He said that he had to trim 
this about every two weeks.  He also said that in trying to 
alleviate the pain in that region from the toe rubbing on his 
shoe, he had begun to walk on the lateral aspect of his foot 
with additional callus formation.  On the plantar surface of 
the foot, there were calluses "related to the first 
[metatarsophalangeal] joint to the lateral aspect of the 
great toe to the fifth [metatarsophalangeal] joint and the 
lateral aspect of the fifth toe."  All of these were painful 
to palpation, especially the one related to the 
metatarsophalangeal joints.  X-rays of the left foot on 
examination by VA in July 1983 showed a wire fixation 
overlying the proximal end of the 2nd metatarsal bone without 
evidence of bony reaction or osteomyelitis identified.  No 
evidence of fracture was seen.  The joint spaces were well 
maintained.  The diagnosis was status post operation of the 
left foot with residuals.  Unretouched color photographs of 
the left foot were associated with the record.  

Unilateral or bilateral anterior metatarsalgia (Morton's 
neuroma) warrants a 10 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5279.  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent evaluation is warranted when 
severe residuals of foot injuries are shown.  A 40 percent 
evaluation requires that the residuals be so severe as to 
result in actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

On VA examination in June 2000, the veteran complained of 
bilateral foot pain, which he said was worse on the right 
than on the left.  It was reported that he used a walker to 
get around at home and a wheelchair whenever he went out.  He 
said that he had not had any relief from a regimen of 
vitamins and anti-inflammatory therapy.  He reported that he 
did not have any numbness but that he did have weakness and 
pain.  On examination, the veteran had dorsiflexion and 
plantar flexion of his left ankle to 20 degrees.  Sensation 
was decreased to light touch in the lower extremities.  His 
strength was 4+/5 in the left leg.  He also had noticeable 
onychomycosis of the toenails.  

As subsequent examinations attributed the decreased sensation 
of the lower extremities to non-service-connected factors, 
the veteran is shown to exhibit only some pain as a 
manifestation of his service-connected left foot disorder.  
This pain is contemplated in the service-connected evaluation 
currently assigned.  There is no true showing of significant 
functional impairment of the left foot as a result of the 
service-connected disorder.  Manifestations not resulting 
from the service-connected disability may not be used in 
establishing the service-connected evaluation.  38 C.F.R. § 
4.14 (2003).  

The subsequent medical evidence of record shows that the 
veteran's current left foot complaints are referable to a 
left heel ulcer, which was shown in June 2002 and seems to 
have resolved by the time of the VA examination in April 
2003.  The recent ulcers of his left foot appear to have been 
attributable to lower extremity contractures and paraplegia 
that, in turn, were attributable to his non-service-connected 
severe lumbar spine stenosis, cervical infarction, and 
progressive myelopathic symptoms.  There is, in fact, no 
recent evidence of a symptomatic left foot due to the 
service-connected disability beyond the pain that, as noted, 
is contemplated in the evaluation now assigned under 
Diagnostic Code 5279.  There is no evidence of any more than 
moderate foot injury residuals as a consequence of the 
service-connected disability and, therefore, no basis for an 
increased rating for the service-connected left foot 
disability under Diagnostic Code 5284.  It follows that an 
increased rating for service-connected left foot 
metatarsalgia with osteotomy is not warranted.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

The Board also notes that the July 1983 VA examination 
revealed a surgical scar on the dorsal aspect of the left 
foot that measured 8 centimeters by 0.5 centimeters.  This 
surgical scar, which is part and parcel of the service-
connected disability, is not entitled to a separate 
compensable evaluation under Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), because it is shown to be well healed, 
non-adherent, and non-tender.  As the surgical scar is 
asymptomatic, a separate compensable rating is not for 
application.  

Candida

The service medical records disclose that the veteran was 
seen regularly during service for complaints of a skin 
infection in his groin area.  The skin disease was variously 
diagnosed.  A dermatology consultation in December 1971 
culminated in an impression of lichen simplex chronicus 
(LSC).  The skin disease was usually confined to the scrotal 
and perineal areas, although when seen in the dermatology 
clinic in March 1980, the diagnosed tinea cruris was said to 
have peripheral advancing margins to the bilateral thighs.  A 
dermatology consultation in November 1969 had shown tinea 
versicolor of the chest and tinea pedis of the feet and 
groin.  When he was last seen in March 1976, he complained of 
a continuing rash in the groin area that had previously been 
diagnosed as a combination of tinea cruris and 
neurodermatitis.  An examination showed an erythematous 
raised area in the inguinal folds.  The diagnostic impression 
was Candida, which was subsequently service connected.  

The criteria for rating disabilities of the skin were changed 
by an amendment to the rating schedule that became effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Under the rating schedule, as in effect prior to August 30, 
2002, dermatophytosis was rated as eczema under Diagnostic 
Code 7806.  Under that diagnostic code, a noncompensable 
evaluation was warranted for eczema with slight, if any, 
exfoliation, exudation or itching that was on a nonexposed 
surface or small area.  A 10 percent evaluation required 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
was warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to Aug. 30, 2002).  

Under Diagnostic Code 7813, as amended, dermatophytosis is 
defined as ringworm of the body (tinea corporis); of the head 
(tinea capitis); of the feet (tinea pedis); of the beard area 
(tinea barbae); of the nails (tinea unguium); and of the 
inguinal area (jock itch or tinea cruris).  Dermatophytosis 
is rated under Diagnostic Code 7800 for disfigurement of the 
head, face, or neck; under Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805 for scars; or under Diagnostic Code 7806 for 
dermatitis, depending on the predominant disability.  38 
C.F.R. § 4.118, Diagnostic Code 7813 (effective Aug. 30, 
2002).  

The evidence shows that the predominant disability in this 
case is appropriately evaluated as dermatitis under 
Diagnostic Code 7806.  Under that diagnostic code.  A 60 
percent evaluation is warranted where more than 40 percent of 
the entire body or more than 40 percent of exposed areas is 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required during the past 12-month period.  A 30 
percent evaluation is warranted where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas is affected; 
or, where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 10 percent evaluation is warranted where at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected; or, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  A noncompensable 
evaluation is warranted where less than 5 percent of the 
entire body, or less than 5 percent of exposed areas is 
affected, and no more than topical therapy is required during 
the past 12-month period.  

The record shows that a VA skin examination in June 2000 
found no evidence of candidiasis or other skin problems.  

When the veteran underwent a VA skin examination in April 
2001, he gave a history of Candida affecting his chest and 
back since Vietnam.  Although he said that he had some 
itching, he had no pain and was not being treated for the 
skin disorder.  He was taking no medications.  On 
examination, his chest and entire back were covered with 
splotchy, dark red spots throughout.  These spots were not 
raised.  There was no ulceration, exfoliation or crusting.  
There were no associated significant or nervous 
manifestations.  The impression was Candida infection of the 
skin that had been a chronic problem since Vietnam.  

However, on VA examination in April 2003, the veteran's skin 
examination was described as good, except for one area on his 
right foot that was attributed to non-service-connected 
disability.  Manifestations not resulting from the service-
connected disability may not be used in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14.  The 
examiner said that there was no evidence of true skin 
breakdown, just healing decubitus ulcer.  

There is thus no evidence that the veteran is on any kind of 
medication for his service-connected skin disorder or that, 
with the exception of an examination finding in April 2001, 
that the service-connected skin disorder is persistently 
symptomatic currently.  In the absence of a showing that the 
service-connected skin disorder is now symptomatic or that it 
requires medication beyond topical therapy to control, a 
basis for a compensable evaluation cannot be identified.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a low back disorder with pain and 
numbness down both legs is denied.  

Service connection for a right foot disorder is denied.  

An evaluation in excess of 10 percent for metatarsalgia of 
the left foot with osteotomy is denied.  

An increased (compensable) evaluation for Candida from April 
5, 2000, to August 30, 2002, is denied.  

An increased (compensable) evaluation for Candida from August 
30, 2002, is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



